



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Janjanin, 2016 ONCA 820

DATE: 20161103

DOCKET: C56994

Rouleau, van Rensburg and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bogdan Janjanin

Appellant

Michael R. Peterson, for the appellant

Jennifer Conroy, for the respondent

Heard and released orally: October 27, 2016

On appeal from the sentence imposed on April 8, 2013 by
    Justice Theresa Maddalena of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

After an 18-day jury trial, the appellant was convicted of importing and
    possession for the purpose of trafficking cocaine. He was sentenced to a
    penitentiary term of 14 years.

[2]

The appellant seeks to appeal from his sentence. Although he concedes
    that it is within the applicable range, in his view, it ought to have been near
    the middle of the range of sentences for similar offences. He maintains that
    the sentencing judge erred in placing undue emphasis on the principles of
    denunciation and deterrence and did not give sufficient weight to the principle
    of rehabilitation or to the fact that the appellant was a first-time offender.

[3]

We do not give effect to this submission. The sentencing judge properly
    recognized that, in cases of importing large quantities of cocaine,
    denunciation of the conduct and deterrence of would-be offenders are paramount.
    Having done so, however, the sentencing judge also considered other relevant
    factors including the fact that, at the time of the offence, the appellant was only
    23 years old, that he was a first-time offender, and that he had a positive
    pre-sentence report.

[4]

The offence committed in this case was very serious. The appellant was
    the owner and operator of the transport truck he was driving when he was
    stopped at the Canadian border with 175 kilograms of cocaine on board. The amount
    of cocaine involved placed this at the higher level of seriousness for
    importation cases and warranted a very significant sentence.

[5]

In setting the sentence, the sentencing judge weighed all of the
    appropriate factors and exercised her discretion in a reasonable manner. She
    committed no error and, although the sentence is at the high end of the range
    for similar offences, it is not demonstrably unfit.

[6]

We see no basis on which to interfere. For these reasons, leave to
    appeal sentence is granted but the appeal is dismissed.

Paul Rouleau J.A.

K. van Rensburg J.A.

B.W. Miller J.A.


